ICJ_106_UseOfForce_SCG_CAN_1999-06-02_ORD_01_NA_03_FR.txt. 295

OPINION INDIVIDUELLE DE M"° HIGGINS

[Traduction]

Limitations ratione temporis des déclarations faites au titre de l’article 36,
paragraphe 2, du Statut — « Différends» — « Situations ou faits» — Récipro-
cité — Evénements «continus» ou violations du droit — Compétence prima
facie aux fins de l'article 41 du Statut — Questions à trancher lors de la phase
des mesures conservatoires et questions à réserver à un examen ultérieur plus
approfondi — Deux conséquences sous forme d'alternative du défaut de compé-
tence prima facie — L'autorité de même que la créativité judiciaires sont tribu-
taires de la compétence.

1. Quand un Etat a accepté la juridiction de la Cour en vertu de l’ar-
ticle 36, paragraphe 2, du Statut, sous réserve d’une limitation ratione tem-
poris et que l’autre Etat a accepté la juridiction de la Cour sans joindre de
limitation de cet ordre,

«il est [néanmoins] reconnu que, par l'effet de la condition de réci-
procité, inscrite au paragraphe 2 de l’article 36, du Statut de la Cour,
cette limitation fait droit entre les Parties» (Phosphates du Maroc,
arrêt, 1938, C.P.J.L. série AIB n° 74, p. 22).

2. Dans la déclaration par laquelle elle accepte la juridiction obliga-
toire de la Cour, la République fédérale de Yougoslavie dit notamment,
le 25 avril 1999:

«Je déclare par la présente que le Gouvernement de la République
fédérale de Yougoslavie, conformément au paragraphe 2 de l’article
36 du Statut de la Cour internationale de Justice, reconnaît comme
obligatoire de plein droit et sans convention spéciale, à l'égard de
tout autre Etat acceptant la même obligation, c’est-à-dire sous condi-
tion de réciprocité, la juridiction de la Cour pour tous les différends,
surgissant ou pouvant surgir après la signature de la présente décla-
ration, qui ont trait à des situations ou à des faits postérieurs à ladite
signature, à l'exception des affaires pour lesquelles les parties ont
convenu ou conviendront d’avoir recours à une autre procédure ou à
une autre méthode de règlement pacifique...»

A une légère variation près, ce texte suit un précédent bien connu, le texte
de ce qu’on appelle «la déclaration belge» de 1925, qui exclut ratione
temporis toute compétence rétroactive de la Cour, tant pour les diffé-
rends que pour les situations et les faits.

3. La déclaration d’acceptation du Canada ne contient pas de limita-

40
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 296

tion de ce type, mais celle-ci s'applique entre les Parties pour déterminer
la portée ratione temporis de la juridiction de la Cour, pour la raison que
jexpose au paragraphe | ci-dessus.

4. Il peut évidemment arriver que, même si le différend a manifeste-
ment surgi postérieurement à la date critique pour l'attribution de la
compétence, les situations ou les faits qui sont à l’origine du différend
paraissent être antérieurs à cette date. Ce fut là exactement la situation
dans l'affaire des Phosphates du Maroc où la Cour permanente a analysé
la possibilité que des actes «accomplis après la date critique», lorsqu'ils
sont «mis en rapport avec des faits antérieurs auxquels ils sont intime-
ment unis ... constituent dans leur ensemble un seul fait illicite continu et
progressif, qui n’est arrivé à sa perfection qu'après la date critique»
(Phosphates du Maroc, arrêt, 1938, C.P.JI. série AIB n° 74, p. 23). De
même, il est possible que certains faits, bien que réalisés à une époque
antérieure à la date critique «donne[nt] naissance à une situation perma-
nente contraire au droit international qui s’est prolongée au-delà de cette
date» {ibid.). D'ailleurs, la Commission du droit international tient
compte de cette dernière éventualité dans son projet d’article 25 sur la
responsabilité des Etats (Annuaire de la Commission du droit internatio-
nal, vol. IT, deuxième partie, p. 101).

5. La Cour n’est pas seule à avoir dû constituer une jurisprudence sur
la notion d’«événement continu» ou de «fait ayant un caractère de conti-
nuité»: la Cour européenne des droits de l’homme a dû en faire autant
(voir l'affaire Yagci et Sargin c. Turquie, Recueil de jurisprudence de la
Cour européenne des droits de l'homme, 1995, p. 505); et le Comité des
droits de l’homme a également dû en faire autant (voir Guye et al
c. France, communication n° 196/1985, 3 avril 1989, trente-cinquième ses-
sion); et Siminek c. la République tchèque (communication n° 516/1992,
31 juillet 1995, cinquante-quatrième session).

6. La Cour a donné ses propres réponses à cette question dans l’affaire
des Phosphates du Maroc. Elle a expliqué qu’il faut examiner dans le
cadre particulier de chaque affaire le problème de savoir s’il existe des
«événements continus» qui sont à l’origine de l’action intentée postérieu-
rement à la date critique. Mais il y a deux éléments à ne jamais oublier.
Le premier est que:

«il faut toutefois garder toujours présente à l’esprit la volonté de
l'Etat qui, n'ayant accepté la juridiction obligatoire que dans cer-
taines limites, n’a entendu y soumettre que les seuls différends qui
sont réellement nés de situations ou de faits postérieurs à son accep-
tation» (Phosphates du Maroc, arrêt, 1938, C.P.J.I. série AIB n° 74,
p. 24).

Et le second élément est qu’il faut voir si les faits sont simplement une
conséquence nécessaire et logique de faits antérieurs que la réserve d’ordre
temporel a empêché d'examiner. S'agissant des faits particuliers de l’affaire
des Phosphates du Maroc, la Cour a estimé que les faits et les situations in-
voquées ne pouvaient pas être considérés comme «le terme final et le couron-

41
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 297

nement» des événements antérieurs (C. P.J.L série A/B n° 74, p. 26) et qu'ils
ne «modififaient] aucunement l'état de choses créé à cet égard» par les évé-
nements antérieurs (op. cit., p. 27). Il n’était pas non plus possible de séparer
les faits et les situations invoqués de ceux qui étaient antérieurs à la date critique.

7. La Cour permanente a donc déclaré dans l'affaire des Phosphates du
Maroc que ce problème particulier de compétence impose, comme
n'importe quel autre problème dans ce domaine, de considérer avec soin
l'intention de l'Etat qui assortit sa déclaration d’acceptation de la juridic-
tion de la Cour de certaines limitations ou réserves et la Cour actuelle l’a
récemment affirmé aussi dans l'affaire de la Compétence en matière de
pêcheries (Espagne c. Canada, compétence de la Cour, arrêt, C.LJ. Recueil
1998, p. 454, par. 49). Il est étonnant que la République fédérale de You-
goslavie n’ait pas plaidé devant la Cour soit le caractère continu de cer-
tains événements, soit le caractére continu du différend (ce dernier point
n'ayant pas fait problème dans Vaffaire des Phosphates du Maroc). La
République fédérale de Yougoslavie s’est fermement appuyée sur un dif-
férend perçu comme ayant surgi et sur des situations et des faits perçus
comme s'étant produits après la date critique du 25 avril. La République
fédérale de Yougoslavie ne voulait pas que tout différend qui aurait pu
exister entre elle-même et le Canada antérieurement au 25 avril relève de
la compétence de la Cour, non plus que certaines situations et certains
faits en rapport avec ce différend. C’était la l’intention de la République
fédérale de Yougoslavie et cette intention était claire. Mais cette intention
renfermait aussi un espoir — l’espoir qu'il serait possible d’établir l’exis-
tence d’un différend qui n’aurait surgi que postérieurement au 25 avril.
Certes, il s’est produit postérieurement au 25 avril des événements qui font
bien l’objet de la plainte de la République fédérale de Yougoslavie (encore
que ces événements n’aient pas été définis par leur date ni par des détails).
Mais la Cour n’a pas été en mesure de constater la présence d’un différend
qui n'aurait surgi que postérieurement au 25 avril. La plainte suivant
laquelle les bombardements aériens de l'OTAN et des Etats membres de
l'OTAN étaient illicites a été formulée au Conseil de sécurité les 24 et
26 mars et a été récusée au Conseil. Les conditions à réunir pour qu’existe
un différend telles qu’elles ont été définies dans l'affaire Mavrommatis
( Concessions Mavrommatis en Palestine, arrêt n° 2, 1924, C.P.J.L série A
n° 2) ont donc été réunies a ce moment-la.

8. Incontestablement, la poursuite des bombardements et les frappes
atteignant leurs objectifs postérieurement au 25 avril ont aggravé et
intensifié le différend. Mais chacun des bombardements aériens posté-
rieurs au 25 avril ne constitue pas un différend nouveau. En résumé, il y
a des situations et des faits qui se produisent postérieurement à la date
critique, mais il n'existe pas actuellement de différend en train de surgir
postérieurement à cette date. Tout en concrétisant bien l’intention mise
dans sa déclaration d’acceptation (intention que la Cour se doit de res-
pecter), la République fédérale de Yougoslavie n’a pas été en mesure de
concrétiser en outre l'espoir qu’elle y mettait aussi. En conséquence, sa
déclaration ne donne pas compétence à la Cour.

42
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND, HIGGINS) 298

9. Certes, dans l'affaire des Phosphates du Maroc, la Cour examinait
les limitations d’ordre temporel de la déclaration d’acceptation au stade
des exceptions préliminaires. Mais la Cour devant s’assurer qu’elle est
compétente, tout au moins prima facie, avant d'examiner si les conditions
prescrites à l’article 41 du Statut pour l'indication de mesures conserva-
toires sont bien réunies, il faut en l’espèce traiter la question à ce stade-ci,
à titre provisoire toutefois.

10. Des questions complexes se posent à la Cour quand elle veut
s'assurer qu'elle est compétente, ne serait-ce qu’assez compétente pour
envisager d'indiquer des mesures conservatoires conformément à l’ar-
ticle 41 du Statut.

11. Le Statut et le Règlement de la Cour ne donnent qu’un minimum
d'indications quant aux conditions d’ordre juridique qui président à la
prescription de mesures conservatoires. L'article 41 du Statut stipule sim-
plement que la Cour «a le pouvoir d'indiquer, si elle estime que les cir-
constances l’exigent, quelles mesures conservatoires du droit de chacun
doivent être prises à titre provisoire». Cela dit quel est le rôle des mesures
conservatoires et cela dit aussi que fa Cour jouit d’une certaine latitude
quant à l'indication de telles mesures — mais cela ne dit rien d’autre. Le
Règlement, dans ses versions successives, ne fournit pas beaucoup d’élé-
ments utiles sur l’application de l’article 41 du Statut, les versions de 1936
et de 1978 montrant à cet égard les points les plus importants de l’évolu-
tion de la pratique (pour avoir des détails, voir Guyomar, Commentaire
du Règlement de la Cour internationale de Justice, 2° éd.). C’est à travers
la jurisprudence de la Cour que les nombreux éléments différents d’ordre
juridique concernant les mesures conservatoires ont évolué (il ne faut pas
rendre d’arrêt provisoire: affaire de l Usine de Chorzow, C.P.J.I. série A
n° 12; le lien entre les droits à protéger et les mesures demandées: Statut
juridique du territoire du sud-est du Groënland, C.P.J.I. série AIB n° 48;
Réforme agraire polonaise et minorité allemande, C.P.J.I. série AIB
n° 58; signification de la protection des droits de chacun; question de
l'extension et de l’aggravation du différend: Compagnie d'électricité de
Sofia et de Bulgarie, C.P.J.I série AIB n° 79).

12. C’est également par sa pratique que la Cour a dû examiner les pro-
blèmes de juridiction qui se posent quand elle est saisie d’une demande en
indication de mesures conservatoires avant d’avoir établi définitivement
qu’elle est compétente pour connaître de l'affaire.

13. Dans l'affaire de l’Anglo-franian Oil Co., la Cour a dit que, parce
qu’«on ne saurait admettre a priori» qu’une demande «échappe comple-
tement à la juridiction internationale», la Cour pouvait examiner la
demande en indication de mesures conservatoires (mesures conserva-
toires, ordonnance du 5 juillet 1951, C.LJ. Recueil 1951, p. 93). En même
temps, la Cour a considéré que l'indication de telles mesures «ne préjuge
en rien la compétence de la Cour pour connaître du fond de l'affaire et
laisse intact le droit du défendeur de faire valoir ses moyens à l'effet de la
contester» (ibid. ).

14. Cette dernière déclaration de principe relative aux conséquences

43
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 299

d’une ordonnance prescrivant des mesures conservatoires pour la suite
de la procédure est restée pratiquement inchangée avec le temps. En
revanche, les préalables d'ordre juridictionnel autorisant à prescrire des
mesures conservatoires ont beaucoup évolué dans la jurisprudence de
la Cour. Au reste, le débat s’était d’ores et déjà activement engagé avec
l'affaire de |’ Anglo-Iranian Oil Co. elle-même. Dans leur opinion dissidente
commune, les juges Winiarski et Badawi Pasha constatent que la Cour
estime pouvoir indiquer des mesures conservatoires «si prima facie Vin-
compétence totale n’est pas évidente, donc s’il existe une possibilité, si
faible soit-elle, de compétence pour la Cour» (C.1.J. Recueil 1951, p. 97).
Mais les mêmes auteurs font observer qu’en droit international, ces mesu-
res ont un caractère exceptionnel à un plus haut degré encore qu’en droit
interne car elles représentent «une ingérence à peine tolérable dans les
affaires d’un Etat souverain», de sorte qu’il ne faut pas indiquer de telles
mesures sauf si la compétence de la Cour est «raisonnablement probable».

15. Dans l'affaire de la Compétence en matière de pêcheries (Royaume-
Uni c. Islande), la Cour a affiné la formule, déclarant que, lorsqu'elle est
saisie d’une demande en indication de mesures conservatoires, elle n’a pas
besoin «de s'assurer de manière concluante de sa compétence quant au
fond de l'affaire, mais ... ne doit cependant pas appliquer l’article 41 du
Statut lorsque son incompétence au fond est manifeste» (mesures conser-
vatoires, ordonnance du 17 août 1972, C.I.J. Recueil 1972, p. 15).

16. Dans l'affaire des Essais nucléaires (1973), la France a dit avec fer-
meté que la Cour était manifestement «incompétente en l'espèce». S’écar-
tant légèrement de la formule qu’elle avait employée l’année précédente
dans l'affaire de la Compétence en matière de pêcheries, la Cour a dit
alors qu’elle «n’a pas besoin ... de s’assurer de façon concluante de sa
compétence quant au fond de l'affaire», mais qu’elle ne doit pas indiquer
de telles mesures «si les dispositions invoquées par le demandeur ne se
présentent pas comme constituant, prima facie, une base sur laquelle la
compétence de la Cour pourrait être fondée» (Essais nucléaires (Aus-
tralie c. France), mesures conservatoires, ordonnance du 22 juin 1973,
CJ. Recueil 1973, p. 101). Dans aucune des trois affaires de mesures
conservatoires qui ont suivi (Procès de prisonniers de guerre pakistanais,
ordonnance du 13 juillet 1973, C.I.J. Recueil 1973, p. 328; Plateau
continental de la mer Egée, ordonnance du 11 septembre 1976, C.LJ.
Recueil 1976, p. 3; Personnel diplomatique et consulaire des Etats-Unis
à Téhéran, ordonnance du 15 décembre 1979, CIJ. Recueil 1979,
p. 7), la question de la compétence n’a constitué le principal fonde-
ment de l’ordonnance.

17. Dans l'affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci, mesures conservatoires (ordonnance du 10 mai
1984, CI J. Recueil 1984, p. 179) la Cour est revenue sur la question,
reprenant exactement la formule qu’elle avait employée dans l'affaire des
Essais nucléaires. Cette formule est désormais solidement établie (Sen-
tence arbitrale du 31 juillet 1989, mesures conservatoires, ordonnance du
2 mars 1990, C.J. Recueil 1990, p. 68-69; Passage par le Grand-Belt

44
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 300

(Finlande c. Danemark), mesures conservatoires, ordonnance du 29 juillet
1991, CIS Recueil 1991, p. 17; Application de la convention pour la pré-
vention et la répression du crime de génocide, mesures conservatoires,
ordonnance du 8 avril 1993, C.LJ. Recueil 1993, p. 11 et ordonnance du
13 septembre 1993, ibid., p. 16-17; Frontière terrestre et maritime entre le
Cameroun et le Nigéria, mesures conservatoires, ordonnance du 15 mars
1996, C.LJ. Recueil 1996, p. 12; Convention de Vienne sur les relations
consulaires (Paraguay c. Etats-Unis d'Amérique), mesures conserva-
toires, ordonnance du 9 avril 1998, CL JT. Recueil 1998, p. 255, par. 23;
et LaGrand, mesures conservatoires, ordonnance du 3 mars 1999,
CIS. Recueil 1999, p. 13, par. 13).

18. Donc, quand l’une des parties présente une demande en indication
de mesures conservatoires, elle doit montrer qu'il existe prima facie une
base sur laquelle la compétence de la Cour pourrait être fondée. Cela dit,
il se pose encore plusieurs questions (qui intéressent tout particulièrement
la présente espèce). Qu'est-ce qui suffit à montrer l’existence de la base de
compétence prima facie dont on a besoin? Et quelles questions juridic-
tionnelles la Cour va-t-elle examiner au stade des mesures conservatoires
parce qu’elles sont indispensables pour fonder la compétence prima facie,
et quelles questions d’ordre juridictionnel va-t-elle réserver, le cas échéant,
à un examen ultérieur sur la compétence?

19. Dans sa pratique, la Cour n’examine habituellement pas au stade
des mesures conservatoires les fortes raisons et les thèses complexes qui
lui sont présentées au sujet de sa compétence, elle attend plutôt pour sta-
tuer à cet égard la phase des exceptions préliminaires. Dans l’affaire de
l’Interhandel, le coagent du Gouvernement suisse a émis l’idée que, au
stade des mesures conservatoires, la Cour ne voudrait pas se prononcer
«sur une question aussi complexe et délicate que la validité de la réserve
américaine» (/nterhandel, mesures conservatoires, ordonnance du 24 oc-
tobre 1957, C.LJ Recueil 1957, p. 111). La Cour, qui pouvait en l'espèce
faire appel à d’autres motifs pour refuser d’indiquer des mesures conser-
vatoires, n’a pas répondu à cette question. Dans l’affaire des Essais
nucléaires de 1973, Australie a présenté une argumentation détaillée,
alléguant que l’Acte général de 1928 était encore en vigueur et appli-
cable, constituant ainsi un fondement de compétence indépendant. Sans
faire de distinction entre l’Acte général et l’article 36 du Statut, la Cour a
conclu que «les dispositions invoquées par le demandeur se présent[aiJent
comme constituant, prima facie, une base sur laquelle la compétence
de la Cour pourrait être fondée» (Essais nucléaires (Australie c. France),
mesures conservatoires, ordonnance du 22 juin 1973, C.1.J. Recueil 1973,
p. 102).

20. Dans l'affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (1984), la Cour s’est trouvée, au stade des mesures
conservatoires, face à des thèses extrêmement complexes portant sur
l'effet juridique de la déclaration d’acceptation de la juridiction obliga-
toire de la Cour faite le 6 avril 1984 par les Etats-Unis, d’une part, et, de
l’autre, sur le fait qu’apparemment le Nicaragua n’avait pas déposé d’ins-

45
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 301

trument de ratification du protocole pour rendre effective son adhésion
au Statut de la Cour permanente de Justice internationale. La Cour a
rapidement fait le point des problèmes d'ordre juridique liés à chacune de
ces dispositions et elle a considéré qu'elle:

«n'entend{ait] pas se prononcer définitivement pour l'instant sur la
question de savoir si la déclaration du 24 septembre 1929 est valable
ou non et si en conséquence le Nicaragua est ou n’est pas, aux fins de
l’article 36, paragraphe 2, du Statut de la Cour, un «Etat acceptant
la même obligation» que les Etats-Unis d'Amérique à la date du
dépôt de la requête, de manière à pouvoir se prévaloir de la déclara-
tion américaine du 26 août 1946, ni sur celle de savoir si, du fait de
la déclaration du 6 avril 1984, la présente requête n’entre plus dans le
cadre de l'acceptation par les Etats-Unis de la juridiction obligatoire
de la Cour...» (ordonnance du 10 mai 1984, C.I.J. Recueil 1984,
p. 180).

La Cour s’est contentée de dire: «les deux déclarations paraissent cons-
tituer néanmoins une base sur laquelle la compétence de la Cour pourrait
être fondée» (ibid. ).

21. Dans la présente espèce, la Cour ne s’est pas non plus prononcée
définitivement sur la question de savoir si la République fédérale de You-
goslavie était toujours ou non Membre des Nations Unies et, dans l’affir-
mative, partie à ce titre au Statut ayant le droit de faire une déclaration en
vertu de l’article 36, paragraphe 2, dudit Statut. II s’agit là d’une question
extrêmement complexe et importante et il est compréhensible qu’elle n'ait
pas fait l’objet d’exposés approfondis et systématiques lors de la procé-
dure orale récente portant sur l'indication de mesures conservatoires.

22. Bien sûr, tout comme il en fut pour la question de la ratification
par le Nicaragua de son adhésion au Statut de la Cour permanente dans
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, on peut penser qu’en l’espèce, le statut de la République fédérale
de Yougoslavie constituait un préalable indispensable à tout le reste.
Mais, quand elle se penche sur une demande en indication de mesures
conservatoires, la Cour est aux prises avec d’inévitables tensions entre les
exigences de la logique et l’impossibilité où elle se trouve de se prononcer
à titre définitif quand elle est en proie à l’urgence. Pour pouvoir agir, le
principe qu'elle adopte est que les questions d’une grande complexité
seront, s'il est possible, laissées de côté quand elle établit si elle a prima
facie compétence aux fins de l’article 41 de son Statut.

23. Dans les affaires des Essais nucléaires et dans celle des Activités
militaires et paramilitaires, la Cour à, chaque fois, laissé de même en sus-
pens certaines thèses concernant les déclarations faites en vertu du Statut.
Par opposition, dans la présente espèce, la Cour, aux fins de l'indication
de mesures conservatoires, a examiné le texte même des déclarations de la
République fédérale de Yougoslavie et du Canada ainsi que l'interaction
de ces deux déclarations de la République fédérale de Yougoslavie et du
Canada.

46
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 302

24. Le critère de la compétence prima facie ne permet pas de se
contenter de prendre acte de l’existence de deux déclarations à ce stade.
Ce n’est pas ce qu’il faut déduire de l’extrait de l’ordonnance que la Cour
rend au stade des mesures conservatoires dans l’affaire Cameroun c. Nigé-
ria, quand elle dit que «les déclarations faites par les Parties conformé-
ment au paragraphe 2 de l’article 36 de son Statut constitue prima facie
une base sur laquelle sa compétence pourrait être fondée en l’espèce»
(CLS. Recueil 1996 (1), p. 21, par. 31). Le Nigéria souhaitait voir la
Cour revenir sur la règle de l’affaire du Droit de passage, parce que cela
avait une incidence sur l'interprétation à donner à sa propre déclaration,
mais cette demande relevait manifestement de cette catégorie d’excep-
tions à la compétence fort complexes et lourdes de conséquences dont il
fallait différer tout examen véritable jusqu’au stade des exceptions préli-
minaires. Adoptant cette optique particulière, (et aussi parce que le prin-
cipe de l’affaire du Droit de passage était solidement ancré dans sa juris-
prudence), la Cour a décidé de traiter entre-temps les déclarations en
question comme lui donnant compétence prima facie.

25. Les mêmes principes directeurs s’appliquent aux traités censés fon-
der la juridiction de la Cour. C’est pourquoi plusieurs thèses complexes
présentées au sujet de l’article IX de la convention sur le génocide n’ont
pas été examinées au stade des mesures conservatoires lors des affaires de
1993 relatives à l Application de la convention sur le génocide: et c’est sur
cette toile de fond que la Cour a dit alors que l’article IX de la convention
semblait «constituer une base sur laquelle la compétence de la Cour
pourrait être fondée» (Application de la convention pour la prévention et
la répression du crime de génocide, mesures conservatoires, ordonnance
du 8 avril 1993, C.LJ. Recueil 1993, p. 16, et ordonnance du 13 septembre
1993, ibid., p. 342).

26. Mais il ne faudrait pas penser pour autant qu’il suffit d’invoquer
une clause juridictionnelle, sans plus, pour constituer en faveur de la
Cour une base de compétence prima facie. Il ne peut en étre autrement
parce que la compétence de la Cour — quand bien même on regretterait
cet état de choses à la veille du XXI° siècle — repose sur le consentement.
Et le consentement à la compétence ne peut pas être établi, fiit-ce prima
facie, quand il ressort clairement du texte même de la déclaration d’accep-
tation de la juridiction que ce consentement indispensable n'existe pas
prima facie, ou plus simplement encore, n’existe pas. Comme l’a dit sir
Hersch Lauterpacht dans son opinion individuelle à l'issue de l'affaire de
l’Interhandel, les critères de la compétence prima facie de la Cour sont
remplis quand il n’existe dans les instruments pertinents «aucune réserve
excluant manifestement cette compétence» (C.1.J. Recueil 1957, p. 119).
Les réserves pertinentes à cette fin sont à la fois celles qui figurent dans
la propre déclaration d’un Etat et celles sur lesquelles ledit Etat peut
compter par voie de réciprocité.

27. La Yougoslavie n’a formulé à l'intention de la Cour aucune conclu-
sion sur la déclaration faite par le Canada au titre de la clause facultative
ni sur le fait que cette déclaration pourrait intervenir dans l'application

47
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 303

de sa propre réserve. La Yougoslavie n’a pas dit à la Cour quelles inci-
dences il fallait tirer de la condition de réciprocité figurant dans la décla-
ration du Canada, quand on l’associe au texte très clair de la réserve
formulée par la République fédérale de Yougoslavie elle-même. De son
côté, le Canada n’a pas tablé par voie de réciprocité sur la déclaration
yougoslave, estimant sans doute que celle-ci n’était pas compatible avec
la position qu’il adopte, qui est que la déclaration yougoslave n’est pas
valable. Mais la Cour ne peut pas s’abstenir de considérer ces questions
et aucune d'elles n’est à ce point obscure et complexe qu’elle ne puisse pas
être examinée à ce stade; la Yougoslavie n’a pas non plus laissé entendre
que tel était le cas.

28. Comme la Cour I’a dit dans l’affaire de Certains emprunts norvé-
giens, quand «il s’agit de deux déclarations unilatérales, ... compétence
lui est conférée [par voie de réciprocité] seulement dans la mesure où elles
coincident pour la lui conférer» (arrêt, C.J. Recueil 1957, p. 23). Dans
l'affaire de la Compétence en matière de pêcheries (Espagne c. Canada),
la Cour a déclaré nettement:

«les conditions ou réserves, de par leur libellé, n’ont donc pas pour
effet de déroger à une acceptation de caractère plus large déjà don-
née. Elles servent plutôt à déterminer l'étendue de l’acceptation par
l'Etat de la juridiction obligatoire de la Cour.» (C.£J. Recueil 1998,
p. 453, par. 44.)

Chacun de ces prononcés, de la part de la Cour, figure dans des décisions
relatives à la compétence, car il ne s’agissait pas d’affaires relatives à
l'indication de mesures conservatoires. Mais il faut que l'Etat qui demande
à la Cour d'adopter des mesures conservatoires montre qu’elle est prima
facie compétente, indépendamment des conditions ou des réserves accom-
pagnant les déclarations et du jeu de la réciprocité d’une déclaration à
l’autre.

29. Les restrictions à la liberté d’action d’un Etat qui accompagnent
obligatoirement l'indication de mesures conservatoires ne seront pas tolé-
rées à moins qu'il n’y ait compétence prima facie. Mais l’absence de com-
pétence prima facie à ce stade et à cette fin ne veut pas nécessairement
dire qu'il ne sera pas possible, le cas échéant, d'établir ultérieurement que
la Cour est compétente. Toutefois, si, quand on examine si la Cour est
compétente prima facie aux fins de l’article 41 du Statut, il apparaît clai-
rement, sans l’ombre d’un doute, qu’elle n’est pas compétente pour
connaître d’une affaire donnée, la bonne administration de la justice
impose de rayer immédiatement l'affaire du rôle in limine.

*
* *

30. Un dernier mot: il ne faudrait pas non plus penser que, parce
qu’elle a dû examiner la question de sa compétence prima facie dans
l'affaire introduite par la République fédérale de Yougoslavie, la Cour
reste indifférente aux souffrances endurées par le Kosovo et par la You-

48
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 304

goslavie. Du reste, le préambule de son ordonnance montre que tel n’est
pas le cas. Elle ne cherche pas non plus à éviter de participer à la solution
des problèmes de droit qui se posent et qui donnent lieu à d’intenses
débats. Mais la Cour ne peut assumer ses responsabilités dans le cadre du
système des Nations Unies et faire appel à son autorité et à sa créativité
judiciaires que lorsqu'elle est compétente. Dans la présente affaire, la
compétence de la Cour est encore à établir, fût-ce prima facie.

(Signé) Rosalyn HiGGins.

49
